Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more function blocks” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,782,995, hereinafter Zhang in view of Bert et al. (US 2014/0229941, hereinafter Bert) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant application
Zhang
(Claim 9) A system comprising:
processing circuitry configured to implement a first virtual machine and a second virtual machine; and 
co-processing circuitry comprising: 
a function block configurable to provide a first functionality and a second functionality; and 
virtualization management circuitry configured to: 
provide the first virtual machine and the second virtual machine access to the function block when the function block is configured to provide the first functionality; and 
prohibit the first virtual machine from accessing the function block when the function block is configured to provide the second functionality.
(Claim 11) wherein the virtualization management circuitry is configured to provide the second virtual machine access to the function block when the function block is configured to provide the second functionality.

(Claim 1) An integrated circuit device comprising: 
virtualization management circuitry configured to: 
provide a first virtual machine and a second virtual machine access to a function block of a programmable logic device when the function block is configured to provide a first functionality; 
prohibit the first virtual machine from accessing to the function block when the function block is configured to provide a second functionality; and 
provide the second virtual machine access to the function block of the programmable logic device when the function block is configured to provide the second functionality.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 10 and 11 of instant application merely broadens the scope of the claim 1 of Zhang by eliminating the elements and their functions of the claims as set forth above.
Zhang does not teach processing circuitry configured to implement a first virtual machine and a second virtual machine; and co-processing circuitry comprising: a function block configurable to provide a first functionality and a second functionality. Bert teaches processing circuitry (paragraph [0043]: one or more integrated circuits) configured to implement a first virtual machine and a second virtual machine (Fig. 5, paragraph [0039]: The host system can include a plurality of virtual machines (e.g., VM1 102, VM2 104 and VM 3 106) coupled to a virtual machine manager (VMM) 108); and co-processing circuitry (paragraph [0043]: one or more integrated circuits) comprising: a function block (paragraph [0036]: physical function (PF) in the hypervisor virtual machine manage (VMM)) configurable to provide a first functionality and a second functionality (paragraph [0032]: In SR-IOV applications, each virtual function (VF) is assigned or given a portion of the overall amount of computing resources. In this manner, all of the computing resources of the SR-IOV controller can be divided into multiple virtual functions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang by implementing a integrated circuit that hosts VMs and the other integrated circuit including PF to provide multiple VFs of Bert. The motivation would have been to satisfy the IO requirements of all VMs in the virtualized environment in an efficient manner (Bert paragraph [0006]).
Claims 10, 12, and 13 of instant application is identical/similar with claims 4, 2, and 3 of Zhang.

Claims 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 10,782,995, hereinafter Zhang, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant application
Zhang
(Claim 17) A method comprising:
receiving, at virtualization management circuitry of an integrated circuit device, first data indicating a first virtual machine to be provided access to a first functionality and a second functionality implemented in one or more function blocks of the integrated circuit device;
receiving, at the virtualization management circuitry, second data indicating a second virtual machine to be provided access to the first functionality;
when the one or more function blocks are configured to provide the first functionality, providing, via the virtualization management circuitry, the first virtual machine and the second virtual machine access to the one or more function blocks; and
when the one or more function blocks are configured to provide the second functionality:
providing, via the virtualization management circuitry, the first virtual machine access to the one or more function blocks; and 
prohibiting, via the virtualization management circuitry, the second virtual machine from accessing the one or more function blocks.
(Claim 20) comprising: establishing, via the virtualization management circuitry, a mapping between the one or more function blocks and the first and second virtual machines, wherein the mapping indicates: the first virtual machine and the second virtual machine have access to the one or more function blocks when the one or more function blocks are configured to provide the first functionality; or 
the first virtual machine has access to the one or more function blocks and the second virtual does not have access to the one or more function blocks when the one or more function blocks are configured to provide the second functionality.

(Claim 16) A method comprising: 
receiving, at a virtualization management unit, data indicating a first virtual machine to be provided access to a first functionality and a second functionality implemented in one or more function blocks of a programmable logic device; 
receiving, at the virtualization management unit, data indicating a second virtual machine to be provided access to the first functionality; 
establishing, via the virtualization management unit, a mapping between the one or more function blocks and the first and second virtual machines, wherein the mapping indicates: 
the first virtual machine and the second virtual machine have access to the one or more function blocks when the one or more function blocks are configured to provide the first functionality; or 
the first virtual machine has access to the one or more function blocks and the second virtual does not have access to the one or more function blocks when the one or more function blocks are configured to provide the second functionality; 
when the one or more function blocks are reconfigured from providing the first functionality to providing the second functionality, altering the mapping to indicate the first virtual machine has access to the one or more function blocks and the second virtual machine does not have access to the one or more function blocks; 
when the one or more function blocks are reconfigured from providing the second functionality to providing the first functionality, altering the mapping to indicate the first virtual machine and the second virtual machine have access to the one or more function blocks; and 
providing, via the virtualization management unit, at least one of the first virtual machine and the second virtual machine with access to a functionality implemented in the one or more function blocks based on the mapping.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 17 and 20 of instant application merely broadens the scope of the claim 16 of Zhang by eliminating the elements and their functions of the claims as set forth above.
Claims 19 of instant application is identical/similar with claims 17 of Zhang.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. (US 2014/0229941, hereinafter Bert) in view of Greenberg et al. (US 2013/0003538, hereinafter Greenberg).

Regarding claim 1, Bert discloses 
An integrated circuit device comprising (paragraph [0043]: one or more integrated circuits):
one or more function blocks configured to provide one or more functionalities (paragraph [0032]: In SR-IOV applications, each virtual function (VF) is assigned or given a portion of the overall amount of computing resources. In this manner, all of the computing resources of the SR-IOV controller can be divided into multiple virtual functions); and
virtualization management circuitry (Fig. 5, paragraph [0039]: The host system can include a plurality of virtual machines (e.g., VM1 102, VM2 104 and VM 3 106) coupled to a virtual machine manager (VMM) 108. The host system is coupled to the storage controller 120 via an appropriate bus 109, such as a PCI/PCIX bus, and is coupled to a host interface 110 within the storage controller 120. The host interface can be or include a single route input/output virtualization (SR-IOV) host interface; paragraph [0043]: one or more integrated circuits) configured to provide access to the one or more functions blocks to a first virtual machine associated with ... customer before providing a second virtual machine associated with ... customer access to the one or more function blocks based on data indicating that the first virtual machine is associated with ... customer and the second virtual machine is associated with ... customer (paragraph [0034]: A user may want to give a higher priority to a particular virtual function, so that the particular virtual function will be the first virtual function to process commands. The first virtual function can process N number of commands before priority switches to another virtual function. For example, if VM1 (virtual machine 1) has 256 maximum process commands and VM2 has 128 maximum process commands, the user can set a first number of process commands (e.g., 16 process commands) for VF1, and a second number of process commands (e.g., 8 commands) for VF2. Also, in this example, VM1 has priority over VM2, so VM1 will pull 16 process commands from VF1 and then priority shifts to VF2 to process 8 process commands. Then, priority will shift back to VF1 to process its next 16 process commands. In this manner, the SR-IOV firmware will process VF1 commands faster than VF2 commands).
Bert does not teach a first virtual machine associated with a first customer ... a second virtual machine associated with a second customer access to the one or more function blocks based on data indicating that the first virtual machine is associated with the first customer and the second virtual machine is associated with the second customer. Greenberg teaches first virtual machine associated with a first customer before providing a second virtual machine associated with a second customer access to the one or more function blocks based on data indicating that the first virtual machine is associated with the first customer and the second virtual machine is associated with the second customer (paragraph [0033]: tenant may buy one or more VMs which run the tenant's application code on a server in isolation from any other tenant VMs. In FIG. 4, a first tenant entity has a VM 160 and a second tenant entity has a VM 162. Tenant VM 160 may have first applications 164, processes, etc., running for the first tenant. Similarly, tenant VM 162 has software, second applications 166, etc., running for the second tenant; paragraph [0044]: Some NICs for virtualized data centers include additional hardware offloads that allow guest VMs to directly access the hardware, bypassing the CPU and avoiding latency overheads of passing packets through the hypervisor. Using the PCI (peripheral component interconnect) SR-IOV (single-root I/O virtualization) interface, the hypervisor can bind VMs to dedicated virtual contexts that each provide the abstraction of a dedicated NIC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bert by binding VMs including VM1 associated with a first tenant and VM2 associated with a second tenant to dedicated virtual contexts by using SR-IOV interface of Greenberg. The motivation would have been to take advantage of virtualization-aware NICs (Greenberg paragraph [0044]).

Regarding claim 2, Bert discloses 
wherein the data indicates that the first virtual machine has a higher priority than the second virtual machine (paragraph [0034]: VM1 has priority over VM2, so VM1 will pull 16 process commands from VF1 and then priority shifts to VF2 to process 8 process commands).

Regarding claim 3, Bert discloses 
comprising input/output (I/O) circuitry configured to enable communication between the integrated circuit device and a second integrated circuit device that hosts the first and second virtual machines (Fig. 5, paragraph [0039]: The host system can include a plurality of virtual machines (e.g., VM1 102, VM2 104 and VM 3 106) coupled to a virtual machine manager (VMM) 108. The host system is coupled to the storage controller 120 via an appropriate bus 109, such as a PCI/PCIX bus, and is coupled to a host interface 110 within the storage controller 120. The host interface can be or include a single route input/output virtualization (SR-IOV) host interface; paragraph [0040]: The storage controller 120 includes a multi-core input/output (I/O) processor or controller 122).

Regarding claim 4, Bert discloses 
wherein the I/O circuitry comprises the virtualization management circuitry (Fig. 5, paragraph [0039]: The host system can include a plurality of virtual machines (e.g., VM1 102, VM2 104 and VM 3 106) coupled to a virtual machine manager (VMM) 108. The host system is coupled to the storage controller 120 via an appropriate bus 109, such as a PCI/PCIX bus, and is coupled to a host interface 110 within the storage controller 120. The host interface can be or include a single route input/output virtualization (SR-IOV) host interface).

Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bert et al. (US 2014/0229941, hereinafter Bert) in view of Greenberg et al. (US 2013/0003538, hereinafter Greenberg) as applied to claim 1, and further in view of Xie et al. (US 2017/0126487, hereinafter Xie).

Regarding claim 5, Bert in view of Greenberg does not teach wherein the integrated circuit device comprises a programmable logic device. Xie teaches wherein the integrated circuit device comprises a programmable logic device (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bert in view of Greenberg by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 6, Bert in view of Greenberg does not teach wherein the programmable logic device comprises a field-programmable gate array (FPGA). Xie teaches wherein the programmable logic device comprises a field-programmable gate array (FPGA) (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bert in view of Greenberg by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 7, Bert in view of Greenberg does not teach wherein the one or more function blocks are implemented on a reconfigurable portion of the FPGA. Xie teaches wherein the one or more function blocks are implemented on a reconfigurable portion of the FPGA (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bert in view of Greenberg by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 8, Bert in view of Greenberg does not teach wherein the one or more function blocks are implemented on hard logic of the FPGA. Xie teaches wherein the one or more function blocks are implemented on hard logic of the FPGA (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bert in view of Greenberg by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Allowable Subject Matter
Claims 9-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        12/3/2021